Exhibit 6
                                       U.S. Patent No. 8,677,398 (“’398 Patent”)

     Roku’s advertising platform infringes at least Claim 13 of the ’398 Patent.


         Claim 13                                                   Roku’s advertising platform
13. A method implemented        To the extent the preamble is limiting, Roku’s advertising platform performs a method
using a programmed hardware     implemented using a programmed hardware computer system.
computer system, the method
                                For example, Roku’s advertising platform includes a hardware computer system.
comprising:
                                See, e.g.:




                                Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                1
           Claim 13                                                    Roku’s advertising platform
(a) based on first electronic      Roku’s advertising platform performs the step of, based on first electronic profile data associated
profile data associated with an    with an electronic identifier of a first device, automatically causing, with the computer system, an
electronic identifier of a first   action to be taken with respect to a second device that is indicated at the time of the action by an
device, automatically causing,     electronic identifier electronically associated with the first device identifier.
with the computer system, an
action to be taken with respect    For example, Roku’s platform automatically delivers an advertisement on one device based on
to a second device that is         profile data associated with a different device.
indicated at the time of the       See, e.g.:
action by an electronic
identifier electronically
associated with the first device
identifier;




                                                                   2
Claim 13                                      Roku’s advertising platform




           Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                          3
           Claim 13                                                     Roku’s advertising platform




                                   Source: https://docs.roku.com/published/cookiepolicy/en/us
(b) wherein the electronic         In the method performed by the Roku advertising platform, the electronic association between the
association between the first      first and second device identifiers is based on connection, before the action, of each of the first
and second device identifiers      and second devices, independently of the other, to a common local area network, wherein the
is based on connection, before     computer system is connected to the local area network through the Internet but is not in the local
the action, of each of the first   area network.
and second devices,
independently of the other, to a   For example, in probabilistic device-linking, the identifiers for different devices are associated
                                   based on their connection to a common LAN.
common local area network,
wherein the computer system        See, e.g.:
is connected to the local area

                                                                    4
          Claim 13                                                Roku’s advertising platform
network through the Internet
but is not in the local area
network.




                               Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                                              5
Claim 13                                       Roku’s advertising platform




           Source: https://www.mediapost.com/publications/article/255323/probabilistic-or-
           deterministicwhats-the-best (by Laura Koulet - Senior Product Manager DataXu)
           “DataXu helps crack the code of cross device usage, enabling you to deliver your brand’s message
           to the right consumers at the right time in the right format on the right device. By combining
           deterministic and probabilistic data together and creating a curated graph, DataXu is able to fully
           understand how people or households engage with brands across each device along their path to
           purchase.”




                                           6
Claim 13                                     Roku’s advertising platform




           Source: Cross-device solutions made simple: discover dataxu's OneView technology
           https://www.youtube.com/watch?v=ZCYttkjjtHY (1:58-2:20)




                                         7
